DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		 
Response to Arguments
Applicant's arguments filed on 07/01/2021 have been fully considered.  Applicant asserts: 
Applicant notes that in addition to and/or instead of the above- identified structures, the specification of the present application discloses "one or more software programs based at least partially on computer-executable program code portions thereof, which may be stored, for example, in a memory," (paragraph [0060]) and "a computer program product that includes a computer-readable storage medium having one or more computer-executable program code portions stored therein," (paragraph [0063])
As discussed and agreed upon during the telephone interview with Kathryn J. Imeli on 07/08/2021 and 07/09/2021, modules in Claims 32 and 33 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, covering the corresponding structure including software/computer program stored in physical/non-transitory memory.



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Kathryn J. Imeli on 07/08/2021 and 07/09/2021.

1.	(currently amended) A method for tracking a User Equipment (UE) in a mobile communication network, the method comprising:
transmitting, from a transmission point, one or more pulse signals in a predetermined direction associated with a predetermined area covered by the mobile communication network;
in response to transmitting the one or more pulse signals, receiving, at the transmission point, pulse response signals associated with one or more objects; 
determining a degree of presence of at least one UE within the predetermined area based at least on one or more of the objects associated with the pulse response signals likely being the at least one UE, and
communicating presence information indicating the degree of presence of the at least one UE within the predetermined area to one or more other transmission point, wherein the presence information is associated with a level of priority based on the degree of presence of the at least one UE within the predetermined area, the level of priority being associated with a level of beam scanning within the predetermined area;
wherein the determining the degree of presence includes selecting from (i) likely presence of the one of the UE within the predetermined area, (ii) a confirmed presence of the one of the UE within the predetermined area, and (iii) an indication that the transmission point has an existing communication link with the one of the UE.



3.	(canceled) 

4.	(original) The method of Claim 1, wherein transmitting the one or more pulse signals further comprises transmitting, from the transmission point, pilot signal pulses in the predetermined direction associated with the predetermined area.

5.	(canceled)  

6.	(original) The method of Claim 1, further comprising confirming a presence of the at least one UE in the predetermined area based on at least one of (i) receiving a signal from the at least one UE that indicates the presence of the at least one UE in the predetermined area or initiates a communication link between the at least one UE and the transmission point, or (ii) a communication link existing between the at least one UE and the transmission point.

7.	(original) The method of Claim 1, wherein the mobile communication network further comprises a mobile communication network operating at or above a frequency of 20 Gigahertz (GHz).

8.	(original) The method of Claim 1, wherein the one or more pulse signals are transmitted at a same frequency as an operating frequency of the mobile communication network.



10.	(original) The method of Claim 1, wherein the transmission point comprises one of a base station, an access point, a radio head or a mobile device.

11.	(original) The method of Claim 1, further comprising determining a physical location of the at least one UE based at least in part on the pulse response signals.

12.	(original) The method of Claim 1, further comprising determining a direction of movement of the at least one UE based at least in part on the pulse response signals.

13.	(original) The method of Claim 1, further comprising tracking a movement of at the at least one UE based at least in part on the pulse response signals.
 
14.	(canceled)

15.	(canceled) 

16.	(original) The method of Claim 1, further comprising predicting a future state of the at least one UE based at least in part on the pulse response signals.

17.	(canceled) 

18.	(original) The method of Claim 1, further comprising generating and storing one or more UE pulse response profiles for the at least one UE based on the pulse response signals, 

19.	(original) The method of Claim 1, further comprising generating and storing a predicted UE pulse response profile for the at least one UE based at least on tracking the received pulse response signals over time.

20.	(original) The method of Claim 1, further comprising assisting in transmission point-to- transmission point handover of one of the UE based on the pulse response signals, wherein transmission point-to-transmission point handover is defined by a wireless data stream being moved from a first direction to a second direction.
 
21-26.	(canceled) 

27.	(canceled) 

28.	(original) The method of Claim 1, further comprising communicating movement tracking information from the transmission point to at least one of (i) one or more other transmission points and (ii) the UE, wherein movement tracking information includes one or more of tracking a position of the UE, tracking a direction of movement of the UE and tracking a rate of movement of the UE.

29.	(canceled)

30.	(original) The method of Claim 1, further comprising assisting in re-connecting one of the UE to the transmission point based on the pulse response signals.

31.	(canceled)
 
32.	(currently amended) A transmission point apparatus for tracking a User Equipment (UE) in a mobile communication network, the apparatus comprising:
a memory;
at least one processor in communication with the memory;
a plurality of antenna configured for (i) transmitting one or more pulse signals in a predetermined direction associated with the predetermined area, and (ii) in response to transmitting the one or more pulse signals, receiving pulse response signals associated with one or more objects; 
a module stored in a memory, executable by the processor and configured to determine a degree of presence of at least one UE within the predetermined area based at least on one or more of the objects associated with the pulse response signals likely being the at least one UE; and
a communication link configured to communicate presence information indicating the degree of presence of the at least one UE within the predetermined area to one or more other transmission point, wherein the presence information is associated with a level of priority based on the degree of presence of the at least one UE within the predetermined area, the level of priority being associated with a level of beam scanning within the predetermined area;
wherein the module is configured to determine the degree of presence by selecting from (i) likely presence of the one of the UE within the predetermined area, (ii) a confirmed presence of the one of the UE within the predetermined area, and (iii) an indication that the transmission point has an existing communication link with the one of the UE.


at least one UE located within a predetermined area of the mobile communication network;
a transmission point comprising a plurality of antenna configured for (i) transmitting one or more pulse signals in a predetermined direction associated with the predetermined area, and (ii) in response to transmitting the one or more pulse signals, receiving pulse response signals associated with one or more objects; 
a module stored in a memory, executable by a processor and configured to determine a degree of presence of the least one UE within the predetermined area based at least on one or more of the objects associated with the pulse response signals likely being the at least one UE; and
a communication link configured to communicate presence information indicating the degree of presence of the at least one UE within the predetermined area to one or more other transmission point, wherein the presence information is associated with a level of priority based on the degree of presence of the at least one UE within the predetermined area, the level of priority being associated with a level of beam scanning within the predetermined area;
wherein the module is configured to determine the degree of presence by selecting from (i) likely presence of the one of the UE within the predetermined area, (ii) a confirmed presence of the one of the UE within the predetermined area, and (iii) an indication that the transmission point has an existing communication link with the one of the UE.



Allowability Notice
In view of amended claims and further search, Claims 1, 2, 4, 6-13, 16, 18-20, 27-28, 30, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: Periyalwar (US 20150092676 A1) in view of RYU (US 20150373593 A1)is considered as the most relevant document in the prior art, which discloses a method for tracking a User Equipment (UE) in a mobile communication network, the method comprising: 
transmitting, from a transmission point  (See Periyalwar Fig. 1, [0038 [0088]), one or more pulse signals in a predetermined direction associated with a predetermined area covered by the mobile communication network; (See Periyalwar Fig. 1, [0035]  [0242])
in response to transmitting the one or more pulse signals, receiving, at the transmission point, pulse response signals associated with one or more objects; and (See Periyalwar [0243])
determining a degree of presence of at least one UE within the predetermined area based at least on one or more of the objects associated with the pulse response signals likely being the at least one UE,  (See Periyalwar [0223] [0243]) 
communicating presence information indicating the degree of presence of the at least one UE within the predetermined area to one or more other transmission point, See Periyalwar [0151]: 
wherein the presence information is associated with a level of priority based on the degree of presence of the at least one UE within the predetermined area, the level of priority being associated with a level of beam scanning within the predetermined area See RYU Fig. 7, [0059]-[0061]  
Periyalwar in view of RYU does not discloses the technical features in claims 1, 32, and 33 of wherein the determining the degree of presence includes selecting from (i) likely presence of the one of the UE within the predetermined area, (ii) a confirmed presence of the one of the UE within the predetermined area, and (iii) an indication that the transmission point has an existing communication link with the one of the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644